LawRence, Judge:
The above-enumerated appeals were filed in accordance with the provisions of section 501 of the Tariff Act of 1930 (19 U. S. C. § 1501), as amended by the Customs Administrative Act of 1938, for a reappraisement of certain nickel handsaw steel imported from Sweden.
*643It has been stipulated by counsel for the parties hereto that the cost of production of the merchandise covered by said appeals, as provided for in section 402 (f) of said act (19 U. S. C. § 1402 (f)), is $43.50 United States currency per 100 pounds, packing included. It has been further agreed that there was no foreign, export, or United States value, as defined in sections 402 (c), (d), and (e), of said act (19 U. S. C. § 1402 (c), (d), and (e)), as amended by the Customs Administrative Act of 1938, at the time of exportation of the merchandise in issue.
On the agreed facts, I find that cost of production, as that value is defined in section 402 (f) of said act, is the proper basis for the determination of the value of the nickel bandsaw steel here involved, and that such value is $43.50 United States currency per 100 pounds, packing included.
Judgment will, issue accordingly.